
	

113 HR 4279 IH: United States Immigration and Customs Enforcement Authorization Act
U.S. House of Representatives
2014-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4279
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2014
			Mrs. Miller of Michigan (for herself, Mr. McCaul, Ms. Jackson Lee, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish United States Immigration and Customs
			 Enforcement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the United States Immigration and Customs Enforcement Authorization Act.
		2.Establishment of United States Immigration and Customs Enforcement
			(a)In generalSection 442 of the Homeland Security Act of 2002 (6 U.S.C. 252) is amended to read as follows:
				
					442.Establishment of United States Immigration and Customs Enforcement
						(a)EstablishmentThere is established within the Department an agency to be known as United States Immigration and
			 Customs Enforcement.
						(b)Director of United States Immigration and Customs EnforcementThere shall be at the head of United States Immigration and Customs Enforcement a Director of
			 United States Immigration and Customs Enforcement (in this section
			 referred to as the Director), who shall be appointed by the President, by and with the advice and consent of the Senate.
						(c)Duties and qualificationsThe Director shall—
							(1)have a minimum of five years professional experience in law enforcement, and a minimum of five
			 years management experience;
							(2)have the power to investigate and, where appropriate, refer for prosecution, any criminal violation
			 of Federal law relating to or involving—
								(A)border control and security, including the prevention of the entry or residence of terrorists,
			 criminals, and human rights violators;
								(B)customs, trade, or import or export control, including the illicit possession, movement of, or
			 trade in goods, services, property, contraband, arms, instruments of
			 terrorism, items controlled or prohibited from export, pornography,
			 intellectual property, or monetary instruments;
								(C)transnational money laundering or bulk cash smuggling;
								(D)immigration or naturalization;
								(E)gangs or criminal syndicates engaged in transnational criminal activity;
								(F)chapter 40 or 44 of title 18, United States Code, or other violation relating to firearms,
			 explosives, or other destructive devices involving an alien;
								(G)the employment or abuse of an alien, including trafficking and peonage, labor violations, sexual
			 exploitation, pornography, prostitution, or sex tourism;
								(H)identification, travel, or employment documents;
								(I)unlawful use of personal information, including immigration document fraud, when such use relates
			 to or affects border security, terrorism, customs, immigration,
			 naturalization, trade, travel, or transportation security; and
								(J)travel security;
								(3)coordinate with Federal, State, local, tribal, and foreign agencies to promote the efficient—
								(A)investigation of criminal violations of the border security, terrorism, customs, immigration,
			 naturalization, trade, travel, and transportation laws of the United
			 States; and
								(B)civil enforcement of immigration laws, as such term is defined in paragraph (17) of section 101(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(a));
								(4)in coordination with the Department of State and the Office of International Affairs of the
			 Department, establish staff liaison offices and vetted units in
			 appropriate foreign countries to support the counterterrorism efforts and
			 other international activities and relationships of United States
			 Immigration and Customs Enforcement;
							(5)establish, maintain, and administer appropriate interagency law enforcement centers in furtherance
			 of the Director’s assigned duties, including the Centers specified in
			 subparagraphs (B) and (C) of subsection (f)(3); and
							(6)carry out the duties and powers prescribed by law or delegated by the Secretary.
							(d)General enforcement powersThe Director may authorize agents and officers of United States Immigration and Customs Enforcement
			 to—
							(1)execute any warrants issued under the laws of the United States;
							(2)issue and serve administrative or judicial subpoenas and summonses;
							(3)carry firearms;
							(4)make arrests without warrant for any offense against the United States committed in their presence,
			 or for any felony cognizable under the laws of the United States if they
			 have reasonable grounds to believe that the person to be arrested has
			 committed or is committing such felony;
							(5)seize any property, whether real or personal, that is involved in any violation or attempted
			 violation, or which constitutes proceeds traceable to a violation, of
			 those provisions of law which United States Immigration and Customs
			 Enforcement is authorized to enforce;
							(6)offer and pay rewards for services and information leading to the apprehension of persons involved
			 in the violation or attempted violation of those provisions of law which
			 United States Immigration and Customs Enforcement is authorized to
			 enforce; and
							(7)issue civil detainers for purposes of immigration enforcement.
							(e)Deputy directorThere shall be in United States Immigration and Customs Enforcement a Deputy Director who shall
			 assist the Director in the management of United States Immigration and
			 Customs Enforcement.
						(f)Office of Homeland Security Investigations
							(1)In generalThere is established in United States Immigration and Customs Enforcement the Office of Homeland
			 Security Investigations.
							(2)Executive Associate DirectorThere shall be at the head of the Office of Homeland Security Investigations an Executive Associate
			 Director, who shall report to the Director.
							(3)DutiesThe Office of Homeland Security Investigations shall—
								(A)serve as the law enforcement office of United States Immigration and Customs Enforcement with
			 primary responsibility to conduct investigations of terrorist
			 organizations and other criminal organizations that threaten homeland or
			 border security;
								(B)administer the program to collect information relating to nonimmigrant foreign students and other
			 exchange program participants described in section 641 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1372), including the Student and Exchange Visitor Information System
			 established under such section, and use such information to carry out the
			 enforcement functions of United States Immigration and Customs
			 Enforcement;
								(C)administer a National Intellectual Property Rights Coordination Center, which shall serve as the
			 primary information sharing forum within the Federal Government to
			 coordinate, promote, and assist Federal and international investigations
			 of intellectual property offenses;
								(D)administer a National Export Enforcement Coordination Center, which shall serve as the primary
			 information sharing forum within the Federal Government to coordinate,
			 promote, and assist Federal and international investigations of Export
			 Control offenses;
								(E)enforce Federal law relating to—
									(i)the unlawful employment of aliens; and
									(ii)immigration document fraud; and
									(F)carry out other duties and powers prescribed by the Director.
								(g)Office of Enforcement and Removal Operations
							(1)In generalThere is established in United States Immigration and Customs Enforcement the Office of Enforcement
			 and Removal Operations.
							(2)Executive Associate DirectorThere shall be at the head of the Office of Enforcement and Removal Operations an Executive
			 Associate Director, who shall report to the Director.
							(3)DutiesThe Office of Enforcement and Removal Operations shall—
								(A)identify, arrest, detain, and remove aliens who—
									(i)engage in terrorist activities, are affiliated with a terrorist organization, or otherwise present
			 a national security or public safety risk to the United States;
									(ii)undermine the border security efforts and operations of the United States;
									(iii)enter the United States in violation of Federal law; or
									(iv)are otherwise subject to exclusion, deportation, or removal from the United States; and
									(B)carry out other duties and powers prescribed by the Director.
								(h)Office of the Principal Legal Advisor
							(1)In generalThere is established in United States Immigration and Customs Enforcement the Office of the
			 Principal Legal Advisor.
							(2)Principal Legal AdvisorThere shall be at the head of the Office the Principal Legal Advisor a Principal Legal Advisor, who
			 shall report to the General Counsel of the Department.
							(3)DutiesThe Office of the Principal Legal Advisor shall provide specialized legal advice and policy
			 guidance to the Director and shall represent the Department in all
			 exclusion, deportation, and removal proceedings before the Executive
			 Office for Immigration Review.
							(i)Office of Professional Responsibility
							(1)In generalThere is established in the United States Immigration and Customs Enforcement the Office of
			 Professional Responsibility.
							(2)Assistant DirectorThere shall be at the head of the Office of Professional Responsibility an Assistant Director, who
			 shall report to the Director.
							(3)DutiesThe Office of Professional Responsibility shall—
								(A)investigate allegations of administrative, civil, and criminal misconduct involving any employee or
			 contractor of United States Immigration and Customs Enforcement, or, as
			 delegated by the Secretary, any employee or contractor of the Department
			 that are not subject to investigation by the Inspector General of the
			 Department;
								(B)inspect and review United States Immigration and Customs Enforcement’s offices, operations, and
			 processes, including detention facilities operated or used by United
			 States Immigration and Customs Enforcement, and provide an independent
			 review of United States Immigration and Custom Enforcement’s
			 organizational health, effectiveness, and efficiency of mission; and
								(C)provide and manage the security programs and operations for United States Immigration and Customs
			 Enforcement.
								(j)Other authorities
							(1)In generalThe Secretary may establish such other Executive Associate Directors, Assistant Directors, agents,
			 officers, or other offices as the Secretary determines necessary to carry
			 out the missions, duties, functions, and authorities of United States
			 Immigration and Customs Enforcement.
							(2)NotificationIf the Secretary exercises the authority provided pursuant to paragraph (1), the Secretary shall
			 notify the Committee on Homeland Security of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the
			 Senate not later than 30 days before exercising the authority described in
			 paragraph (1).
							(k)Other Federal agenciesNothing in this section shall be construed to limit the existing authority of any other Federal
			 agency..
			(b)Special rules
				(1)TreatmentSection 442 of the Homeland Security Act of 2002, as amended by subsection (a) of this section,
			 shall be treated as if included in such Act as of the date of the
			 enactment of such Act, and, in addition to the functions, missions,
			 duties, and authorities specified in such amended section 442, United
			 States Immigration and Customs Enforcement shall continue to perform and
			 carry out the functions, missions, duties, and authorities under section
			 442 of such Act as in existence on the day before such date of enactment.
				(2)Rules of construction
					(A)Rules and regulationsNotwithstanding paragraph (1), nothing in this Act may be construed as affecting in any manner any
			 rule or regulation issued or promulgated pursuant to any provision of law,
			 including section 442 of the Homeland Security Act of 2002 as in existence
			 on the day before the date of the enactment of this Act, and any such rule
			 or regulation shall continue to have full force and effect on and after
			 such date.
					(B)Other actionsNotwithstanding paragraph (1), nothing in this Act may be construed as affecting in any manner any
			 action, determination, policy, or decision pursuant to section 442 of the
			 Homeland Security Act of 2002 as in existence on the day before the date
			 of the enactment of this Act, and any such action, determination, policy,
			 or decision shall continue to have full force and effect on and after such
			 date.
					(c)Continuation in office
				(1)DirectorThe individual serving as Assistant Secretary for United States Immigration and Customs Enforcement
			 on the day before the date of the enactment of this Act may continue to
			 serve as the Director of United States Immigration and Customs Enforcement
			 in accordance with section 442 of the Homeland Security Act of 2002, as
			 amended by this Act until the earlier of—
					(A)the date on which such individual is no longer eligible to serve as Director; or
					(B)the date on which a person nominated by the President to be the Director is confirmed by the Senate
			 in accordance with such amended section 442.
					(2)Other positionsThe individuals serving as the Deputy Director, Executive Associate Directors, Assistant Directors,
			 and other officers and employees under section 442 of the Homeland
			 Security Act of 2002 on the day before the date of the enactment of this
			 Act may serve as the appropriate Assistant Directors and other officers
			 and employees under such section 442 as amended by subsection (a) of this
			 section unless the Director of United States Immigration and Customs
			 Enforcement determines that another individual should hold such position.
				(d)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to
			 section 442 and inserting the following:
				
					
						Sec. 442. Establishment of United States Immigration and Customs Enforcement..
			(e)TransportationSection 1344(b)(6) of title 31, United States Code, is amended by inserting the Director of United States Immigration and Customs Enforcement, the Commissioner of Customs and
			 Border Protection, after the Administrator of the Drug Enforcement Administration,.
			(f)Conforming amendments
				(1)Title 5Section 5314 of title 5, United States Code, is amended by inserting after Director of the Bureau of Citizenship and Immigration Services. the following new item: Director of United States Immigration and Customs Enforcement..
				(2)Homeland Security Act of 2002The Homeland Security Ac of 2002 is amended—
					(A)in subsection (a)(2)(C) of section 451 (6 U.S.C. 271), by striking at the same level as the Assistant Secretary of the Bureau of Border Security and inserting in accordance with section 5314 of title 5, United States Code;
					(B)in subsection (c) of section 459 (6 U.S.C. 276), by striking Assistant Secretary of the Bureau of Border Security and inserting Director of United States Immigration and Customs Enforcement;
					(C)in subsection (b)(2)(A) of section 462 (6 U.S.C. 279), in the matter preceding clause (i), by
			 striking Assistant Secretary of the Bureau of Border Security and inserting Director of United States Immigration and Customs Enforcement;
					(D)by repealing sections 443, 445, and 446 (6 U.S.C. 253, 255, and 256); and
					(E)in section 1(b), by striking the items relating to sections 445 and 446.
					
